Citation Nr: 0838735	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  05-41 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a lower back 
disability.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a left knee 
disorder.

5.  Entitlement to service connection for hiatal hernia.

6.  Entitlement to service connection for VA dental treatment 
purposes.

7.  Whether new and material evidence has been received to 
reopen a claim for service connection for tuberculosis.

8.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for eye disability as a result of Department 
of Veterans Affairs (VA) treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from June 1943 
to April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision of the 
Department of Veterans Affairs (VA), Phoenix, Arizona, 
Regional Office (RO).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of whether new and material evidence has been 
received to reopen a claim for service connection for 
tuberculosis, and entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for eye disability as a 
result of VA treatment, are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The record does not show that the veteran had tinnitus, a 
low back disability, or a disability of either knee during 
service or that such a disability has been diagnosed since 
service.

2.  The veteran's hiatal hernia was first demonstrated many 
years after his separation from service, and it has not been 
medically associated with his period of service.

3.  The veteran does not have dental disability resulting 
from combat wounds or service trauma and was not a prisoner 
of war; he has no service connected disabilities; there is no 
evidence that he has participated in a rehabilitation program 
under 38 U.S.C. Chapter 31; it is not shown that the 
veteran's dental disability is complicating any medical 
condition.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by the 
veteran's period of service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  A low back disability was not incurred in or aggravated 
by the veteran's period of service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 
(2008).

3.  A right knee disability was not incurred in or aggravated 
by the veteran's period of service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 
(2008).

4.  A left knee disability was not incurred in or aggravated 
by the veteran's period of service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 
(2008).

5.  A hiatal hernia was not incurred in or aggravated by the 
veteran's period of service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

6.  The criteria for service connection for dental disability 
for treatment purposes are not met.  38 U.S.C.A. §§ 1110, 
1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 17.161 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice with 
regard to the claims decided herein by letter dated in 
November 2004.  A March 2006 letter addressed rating criteria 
and effective date provisions.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The claims were readjudicated in a March 
2007 supplemental statement of the case.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

VA has obtained service treatment records (STRs), assisted 
the veteran in obtaining evidence, and afforded the veteran 
the opportunity to give testimony before the Board; he did 
not report for the scheduled hearing.  The veteran was not 
provided with a VA medical examination in this case.  The 
Board specifically declines to undertake further development 
to provide a medical examination to obtain a medical opinion 
with respect to the claims for service connection for 
tinnitus, low back, bilateral knee, hiatal hernia, and for 
dental treatment purposes, because there is no evidence and 
no reasonable indication that the disabilities in question 
may be associated with service.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  Service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102. The duty to assist is not invoked, even 
under Charles, where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  38 
USCA 5103A(a)(2).

All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  VA 
has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

II.  Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).


Tinnitus

The STRs do not show any complaints related to tinnitus.  The 
service separation examination in April 1946 noted normal 
hearing and no disease or defects of the ears.  

On VA examination in December 1973, the veteran's ears were 
described as normal, with no hearing loss noted.  

There is no current medical diagnosis of tinnitus and no 
competent evidence that tinnitus was found in service or at 
any time postservice.  Without any competent evidence that he 
now has tinnitus, he has not met the threshold requirement 
for establishing service connection, and the claim must be 
denied.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Low Back

The STRs do not show any complaints related to the veteran's 
back.  The service separation examination in April 1946 noted 
normal spine.  

On VA examination in December 1973, no back complaints or 
pathology were noted.  

There is no current medical diagnosis of a low back disorder 
and no competent evidence that a low back disorder was shown 
in service or at any time postservice.  Without any competent 
evidence that he now has a low back disorder, he has not met 
the threshold requirement for establishing service 
connection, and the claim must be denied.  See Brammer, 
supra.

Right and Left Knees

The STRs do not show any complaints related to the veteran's 
knees.  The service separation examination in April 1946 
noted normal lower extremities.  

On VA examination in December 1973, no knee complaints or 
pathology were noted.  

There is no current medical diagnosis of a left or right knee 
disorder and no competent evidence that a disorder of either 
knee was shown in service or at any time postservice.  
Without any competent evidence that he now has a left or 
right knee disorder, he has not met the threshold requirement 
for establishing service connection, and the claims must be 
denied.  See Brammer, supra.

Hiatal Hernia

The STRs do not show any complaints or findings related to a 
hiatal hernia.  The service separation examination in April 
1946 noted normal abdomen and pelvis.  A May 1954 VA 
hospitalization report noted normal abdomen, with no herniae 
present.  

During VA hospitalization in January and February 1973, an 
upper gastrointestinal series showed a small inconsistent 
sliding esophageal hiatal hernia.  A November 1990 radiology 
report noted the presence of a hiatal hernia.

As was previously noted, the veteran's STRs are silent for 
any findings of hiatal hernia.  Furthermore, there is no 
postservice medical evidence of a hiatal hernia until 1973, 
more than 25 years after the veteran's discharge.  Such a 
long interval between service and the initial postservice 
medical documentation of a disability is, of itself, a factor 
against a finding that such disability is service-connected.  
See Maxson v. Gober, 230 F 3d 1330, 1333 (Fed. Cir. 2000).  
The veteran's hiatal hernia has not been medically associated 
with his period of active service in the 1940s.

The Board has considered the veteran's statements to the 
effect that his current hiatal hernia is attributable to an 
inservice cause.  However, as a layperson, he is not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu, supra.

The Board has considered the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, that doctrine does not apply.

Dental Treatment Purposes

Dental disabilities that may be awarded compensable 
disability ratings are set forth under 38 C.F.R. 4.150.  
These disabilities include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of the hard palate, 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible and where the lost masticatory surface 
cannot be restored by suitable prosthesis, when the bone loss 
is a result of trauma or disease but not the result of 
periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 
9900-9916 (2008).

Current regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not disabling, and may be considered 
service connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment.  38 C.F.R. § 
3.381(a).  Service connection may be granted for a dental 
condition of each tooth and periodontal tissue shown by the 
evidence to have been incurred in or aggravated by service.  
When applicable, a determination will be made as to whether 
it is due to a combat wound or other service trauma, or 
whether the veteran was interned as a prisoner of war (POW).  
38 C.F.R. § 3.381(b).  The significance of finding a dental 
condition is due to service trauma is that a veteran will be 
eligible for VA dental treatment for the condition, without 
the usual restrictions of timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).

The following will not be service connected for treatment 
purposes:  (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  38 
C.F.R. § 3.381(e).

There are various categories of eligibility for VA outpatient 
dental treatment, such as veterans having a compensable 
service-connected dental condition (Class I eligibility); 
one-time treatment for veterans having a noncompensable 
service-connected dental condition, provided they apply for 
treatment within a year after service (Class II eligibility); 
those having a noncompensable service-connected dental 
condition adjudicated as resulting from a combat wound or 
other service trauma (Class II(a) eligibility); those who 
were detained as a POW (Class II(b) and Class II(c) 
eligibility); retroactive benefits for those who filed an 
application within one year  of April 5, 1983 and were denied 
(Class IIR eligibility); those having a dental condition 
professionally determined to be aggravating a service-
connected condition (Class III eligibility); those whose 
service-connected disabilities are rated at 100 percent or 
who are entitled to a TDIU (Class IV eligibility); those who 
are participating in a rehabilitation program under Chapter 
31 of 38 U.S.C. (Class V eligibility); and those scheduled 
for admission or otherwise receiving care and services under 
chapter 17 of 38 U.S.C. when medically necessary (Class VI 
eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

The STRs are negative for any dental trauma.  The separation 
examination in April 1946 noted no missing teeth, no nonvital 
teeth, no periapical disease, no marked malocclusion, no lack 
of serviceable occlusion, no pyorrhea alveolaris, and no 
teeth replaced by bridges.

A May 1954 VA hospitalization report noted "a few dental 
caries," otherwise oral examination was negative.  VA 
examination in December 1973 noted normal mouth examination.

The veteran's claim of service connection for dental 
treatment purposes was received in November 2004.  He 
indicated that he brushed his teeth with seawater for three 
years while onboard a ship in the Navy and that this caused a 
worsening of his already poorly conditioned teeth.  

The veteran does not meet the Class I, Class II, or Class III 
criteria.  He does not have a service-connected dental 
disability and was not a prisoner of war, as set forth under 
38 C.F.R. § 4.150.  38 C.F.R. § 17.161(a) to (e).  He is not 
entitled to Class IIR (Retroactive), as he did not make a 
prior application for and receive dental treatment.  38 
C.F.R. § 17.161(f).  His dental condition has not been 
clinically determined to be complicating a medical condition 
currently being treated by VA.  38 C.F.R. § 17.161 (g).  He 
is not service-connected for any disability and thus is not 
receiving compensation at the 100 percent (total) level or a 
TDIU and thus is not eligible for dental treatment under 
Class IV.  He is also not eligible for treatment under Class 
V for any time frame as there is no evidence that he has 
participated or is participating in a rehabilitation program 
under 38 U.S.C. Chapter 31.  Turning to Class VI, there is no 
evidence of record showing that his dental problems are 
complicating a medical condition being treated under 38 
U.S.C. Chapter 17 (i.e. the chapter governing access to, and 
provision of, VA health care) nor has the veteran made any 
such allegation.  

In sum, the veteran is not entitled to dental treatment under 
any of the classes of eligibility; thus, the claim for 
service connection for a dental disability for dental 
treatment purposes must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for tinnitus is denied.

Service connection for a lower back disability is denied.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for hiatal hernia is denied.

Service connection for VA dental treatment purposes is 
denied.


REMAND

The veteran's claim for service connection for tuberculosis 
was denied in a September 1954 rating decision, essentially 
based on a finding that tuberculosis was not shown until more 
than seven years after service.  

In a claim to reopen, notice to the claimant must include 
notice of the evidence and information that is necessary to 
reopen the claim, to include what would constitute such 
evidence (and that a failure to notify what would constitute 
new and material evidence constituted prejudicial error).  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  While the veteran 
has received notice of what is necessary to substantiate the 
underlying claim of service connection for 
tuberculosis/respiratory disorder, he was not provided the 
specific notice required, under Kent, in claims to reopen.

Regarding the claim for disability benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151, the veteran was not 
provided appropriate notice of the elements of a claim for 
disability benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1151, the information and evidence that VA would seek to 
provide, and the information and evidence that the veteran 
was expected to provide.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Regarding the petition to reopen a 
claim of service connection for 
tuberculosis/respiratory disorder, the RO 
should provide the veteran the notice 
necessary in claims to reopen in 
accordance with Kent, supra (to include an 
explanation of the basis for the previous 
denial of the claim and examples of the 
types of evidence that would be considered 
new and material).  The veteran should 
have ample opportunity to respond.  The RO 
should arrange for any development 
suggested by his response.

2.  With regard to the veteran's claim 
under 38 U.S.C.A. § 1151, provide the 
veteran notice that includes (a) the 
information and evidence necessary to 
substantiate his claim disability benefits 
pursuant to the provisions of 38 U.S.C.A. 
§ 1151; (b) the information and evidence 
he is responsible for providing; and (c) 
the information and evidence VA will 
attempt to obtain.  

3.  After providing the veteran adequate 
time to respond to the notice, re-
adjudicate the claims of whether new and 
material evidence has been received to 
reopen a claim of service connection for 
tuberculosis/respiratory disorder, and 
entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for eye 
disability as a result of VA treatment.  
If any remains denied, the RO should issue 
an appropriate supplemental SOC and give 
the appellant and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


